DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 03/09/22.  Claims 1-20 are still pending and have been considered below.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 06/01/18. It is noted, however, that applicant has not filed a certified copy of the 2018-DEL-21648 application as required by 37 CFR 1.55.

Claim Objections
Claim 4 is objected to because of the following informalities:  line 2 of the instant claim should be amended to recite “the[[The]] database management system”.  Appropriate correction is required.
Claims 8 and 17 are objected to because of the following informalities:  line 3 of the instant claims should be amended to recite “a request from[[form]] a client”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  line 4 of the instant claim should be amended to recite “with the client token agent”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 17 recite the limitation "the startup page" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language does not appear to establish any first instance of a startup page; thus, render the claims indefinite in that it is unclear as to what the limitation in question is in reference to.
Claims 10, 19 and 20 recite the limitation "the operation" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language appears to establish several distinct instances of various operations (see lines 12 and 14 of Claim 1; line 3 of Claim 9); thus, render the claims indefinite in that it is unclear as to which one the limitation in question should be in reference to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sondhi et al. (2015/0089622).
Claim 11:  Sondhi et al. discloses a computing system architecture, comprising
a token generator communicable with a client token agent, the client token agent being communicable with a client database access agent(OAuth authorization server generates access token and stores mapping) [page 5, paragraph 0047];
a database management system communicable with the token agent, the database management system being communicable with the client database access agent(resource server agent intercepts access token and validates the token with OAuth authorization server) [page 5, paragraph 0048]; and 
a client authorization management system communicable with the database management system, the client authorization management system storing a list of authorized operations for a client(mappings stored in resources & scope registry) [page 5, paragraph 0052],
wherein the list of authorized operations is configured to be changeable during a client login session(add/revoke consents; thus, changing scope of access) [page 16, paragraph 0123],
wherein a token is generated for the client login session, the client is being required to provide the token to the database management system at the time of login for authentication(the client application acquires token so that it can access resource) [page 6, paragraph 0059].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sondhi et al. (2015/0089622) in view of Vepa et al. (2017/0329957).
Claim 1:  Sondhi et al. discloses a computing system architecture, comprising
a token generator that generates a token upon receiving a request from a token agent on a client device and returns the token to the token agent [page 5, paragraph 0047];
a database management system in communication with the token generator and receiving the token from the token generator, the database management system using the token to authenticate a user on the client device during a login session for access to the database management system [page 5, paragraphs 0048-0049]; and
client authorization system in communication with the token generator and database management system and receiving the token from the token generator, the client authorization system using the token to allow authorization to operations on the database management system by the user [page 5, paragraph 0052];
but does not explicitly disclose the client authorization system being configured to change allowed authorization to operations on the database management system during the login session without ending the login session.
However, Vepa et al. discloses a similar invention [page 4, paragraph 0058 | page 11, paragraph 0149 | page 18, paragraphs 0227-0229] and further discloses using the token to allow authorization to operations(generating a token encoded with dynamic role policies) [page 21, paragraph 0272 | page 22, paragraph 0283], the client authorization system being configured to change allowed authorization to operations on the database management system during the login session without ending the login session(tokens with dynamic role/scope claim present can have a specific set of privileges that change based on various dynamic factors such as time of day or tenancy being accessed; thus, the dynamic change ability can affect the outcome of a policy decision and allow for changes to allowed authorization to operations at any given time during a user’s session) [page 22, paragraph 0292 | page 25, paragraphs 0326-0329].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Sondhi et al. with the additional features of Vepa et al., in order to facilitate secure access to cloud-based applications from a variety of devices/users without typical security concerns, as suggested by Vepa et al. [page 1, paragraph 0003].
Claim 2:  Sondhi et al. and Vepa et al. disclose the computing system architecture according to claim 1, and Sondhi et al. further discloses wherein a token is generated for the client login session, the client is being required to provide the token to the database management system at the time of login for authentication [page 6, paragraph 0059].
Claim 3:  Sondhi et al. and Vepa et al. disclose the computing system architecture according to claim 2, and Sondhi et al. further discloses wherein the token is associated with the list of authorized operations [page 4, paragraphs 0040 & 0045].
Claim 4:  Sondhi et al. and Vepa et al. disclose the computing system architecture according to claim 2, and Sondhi et al. further discloses wherein The database management system confirms whether the client is authorized to perform each and every requested operation requested during a single client login session [pages 10-11, paragraph 0083].
Claim 5:  Sondhi et al. and Vepa et al. disclose the computing system architecture according to claim 2, and Sondhi et al. further discloses wherein the token is generated based on, at least partially, an IP address, a time, a random text string, a random number, and a database access agent(various authentication factors include origin IP address, tokens have time-out values, one-time/single-use codes are understood as substantially random values, resource server registers metadata and scope) [page 4, paragraph 0045 | page 13, paragraph 0101 | page 14, paragraph 0112 | page 15, paragraph 0117].
Claim 6:  Sondhi et al. and Vepa et al. disclose the computing system architecture according to claim 2, and Sondhi et al. further discloses wherein the token includes a first portion generated based on an IP address, a second portion based on a time, and a third portion based on a random text string(tokens include several pieces of information; thus, can be reasonably interpreted as being divisible into as many portions as desired) [page 13, paragraph 0101 | page 14, paragraph 0112 | page 15, paragraph 0117].
Claim 7:  Sondhi et al. and Vepa et al. disclose the computing system architecture according to claim 6, and Sondhi et al. further discloses wherein the token includes a fourth portion generated based on a random number, and fifth portion generated based on a database access agent [page 4, paragraph 0045 | page 14, paragraph 0112 | page 15, paragraph 0117].
Claim 8:  Sondhi et al. and Vepa et al. disclose the computing system according to claim 1, and Sondhi et al. further discloses wherein the database management system has a processor, the processor performs: receiving a request form a client for a service; providing the startup page of the service; receiving user ID and password for a login; and authenticating the login, if the user ID and the password match a record [page 15, paragraph 0120 | page 17, paragraphs 0130-0133].
Claim 9:  Sondhi et al. and Vepa et al. disclose the computing system according to claim 8, and Sondhi et al. further discloses wherein the processor performs: providing a token to the client [page 16, paragraph 0127]; and receiving an operation request with the token [page 17, paragraphs 0128].
Claim 10:  Sondhi et al. and Vepa et al. disclose the computing system according to claim 9, and Sondhi et al. further discloses wherein the processor performs: determining whether the operation is authorized by checking the list of authorized operations for a client; and granting the operation if the operation is authorized [page 5, paragraphs 0047-0048].
Claim 12:  Sondhi et al. and Vepa et al. disclose the computing system architecture according to claim 1, and Sondhi et al. further discloses wherein the token is associated with the list of authorized operations [page 4, paragraphs 0040 & 0045].
Claim 13:  Sondhi et al. and Vepa et al. disclose the computing system architecture according to claim 1, and Sondhi et al. further discloses wherein the database management system confirms whether the client is authorized to perform each and every requested operation requested during a single client login session [pages 10-11, paragraph 0083].
Claim 14:  Sondhi et al. and Vepa et al. disclose the computing system architecture according to claim 1, and Sondhi et al. further discloses wherein the token is generated based on, at least partially, an IP address, a time, a random text string, a random number, and a database access agent [page 4, paragraph 0045 | page 13, paragraph 0101 | page 14, paragraph 0112 | page 15, paragraph 0117].
Claim 15:  Sondhi et al. and Vepa et al. disclose the computing system architecture according to claim 1, and Sondhi et al. further discloses wherein the token includes a first portion generated based on an IP address, a second portion based on a time, and a third portion based on a random text string [page 13, paragraph 0101 | page 14, paragraph 0112 | page 15, paragraph 0117].
Claim 16:  Sondhi et al. and Vepa et al. disclose the computing system architecture according to claim 15, and Sondhi et al. further discloses wherein the token includes a fourth portion generated based on a random number, and fifth portion generated based on a database access agent [page 4, paragraph 0045 | page 14, paragraph 0112 | page 15, paragraph 0117].
Claim 17:  Sondhi et al. and Vepa et al. disclose the computing system according to claim 1, and Sondhi et al. further discloses wherein the database management system has a processor, the processor performs: receiving a request form a client for a service; providing the startup page of the service; receiving user ID and password for a login: and authenticating the login, if the user ID and the password match a record [page 15, paragraph 0120 | page 17, paragraphs 0130-0133].
Claim 18:  Sondhi et al. and Vepa et al. disclose the computing system according to claim 8, and Sondhi et al. further discloses wherein the processor performs: providing a token to the client [page 16, paragraph 0127]; and receiving an operation request with the token [page 17, paragraphs 0128].
Claim 19:  Sondhi et al. and Vepa et al. disclose the computing system according to claim 9, and Sondhi et al. further discloses wherein the processor performs: determining whether the operation is authorized by checking the list of authorized operations for a client; and granting the operation if the operation is authorized [page 5, paragraphs 0047-0048].
Claim 20:  Sondhi et al. and Vepa et al. disclose the computing system according to claim 9, and Sondhi et al. further discloses wherein the processor performs: denying the operation if the operation is not authorized [page 5, paragraphs 0047-0048].

Double Patenting
Applicant is advised that should Claims 8-10 be found allowable, Claims 17-19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Examiner notes that the subject matter found in Claims 17-19 appears to be a substantial duplicate of the subject matter recited in Claim 8-10, respectively.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,057,386.
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique for authorizing user operation(s) during a login session by way of a particularly generated token.
Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding patented claims.
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting, as further outlined below.
U.S. Application No. 17/353,923
U.S. Patent No. 11,057,386
Claim 1, Claim 2, Claim 6, Claim 7, Claim 11, Claim 15, Claim 16
Claim 1
Claim 3, Claim 4, Claim 12, Claim 13
Claim 2, Claim 3
Claim 5, Claim 14
Claim 4
Claim 8, Claim 9, Claim 10, Claim 17, Claim 18, Claim 19, Claim 20
Claim 5, Claim 6, Claim 7


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kulkarni et al. (2008/0086767).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD ZEE/Primary Examiner, Art Unit 2435